KATZ, J.,
dissenting. I disagree with the majority opinion that the seizure of the narcotics was not the result of the defendant’s detention. Because the evidence was seized as a consequence of police misconduct and its discoveiy was not sufficiently attenuated to divest it of the taint of the defendant’s unlawful arrest, I would affirm the judgment of the Appellate Court.
The exclusionary rule is a judicially prescribed remedial measure that prohibits the introduction in a *662criminal prosecution of evidence obtained by law enforcement officers through unconstitutional means. “As with any remedial device, the application of the rule has been restricted to those areas where its remedial objectives are thought most efficaciously served.” United States v. Calandra, 414 U.S. 338, 348, 94 S. Ct. 613, 38 L. Ed. 2d 561 (1974). The rule reaches primary evidence obtained as a direct result of an illegal search or seizure; Weeks v. United States, 232 U.S. 383, 398, 34 S. Ct. 341, 58 L. Ed. 652 (1914); as well as evidence later discovered and found to be derivative of an illegality or “fruit of the poisonous tree.” Nardone v. United States, 308 U.S. 338, 341, 60 S. Ct. 266, 84 L. Ed. 307 (1939). Evidence is not to be excluded, however, if the connection between the illegal police conduct and the discovery and seizure of the evidence is “so attenuated as to dissipate the taint.” Id. When evidence is obtained as a direct result of an unconstitutional search or seizure, it is subject to exclusion if it is “tainted” by the prior illegality, which determination depends on whether the challenged evidence was “come at by exploitation of [the initial] illegality or instead by means sufficiently distinguishable to be purged of the primary taint.” (Emphasis added; internal quotation marks omitted.) Wong Sun v. United States, 371 U.S. 471, 488, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963).
The Supreme Court of the United States has never held that evidence is to be suppressed as “ ‘fruit of the poisonous tree’ simply because it would not have come to light but for the illegal actions of the police.” Id.; Rawlings v. Kentucky, 448 U.S. 98, 106, 100 S. Ct. 2556, 65 L. Ed. 2d 633 (1980); Brown v. Illinois, 422 U.S. 590, 599, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975). By the same token, those Supreme Court cases make it clear that evidence will not be excluded as “fruit” unless the illegality is at least the “but for” cause of the discovery of *663the evidence. Segura v. United States, 468 U.S. 796, 815, 104 S. Ct. 3380, 82 L. Ed. 2d 599 (1984).
What the majority opinion ignores in the present case is the “but for” language that is essential to the holding of the previously cited Supreme Court cases. Although the court in Wong Sun v. United States, supra, 371 U.S. 488, rejected a “but for” test for determining whether to suppress evidence gathered following a fourth amendment violation, that court nevertheless imposed the test as a threshold matter to the issue of whether the seized evidence was a “fruit.” After the court determines that, but for the illegality, the evidence “would not have come to light,” only then does the court inquire into whether the evidence is tainted. Id. The focus turns to whether the prior illegality and the seizure of the evidence in question were so interconnected as to render the evidence tainted, or whether the connection between the illegality and the seizure of the evidence was so attenuated as to render the evidence untainted.
In the present case, the majority relies on the state’s argument that the discovery of the evidence was not at all connected to the illegal seizure of the defendant because, as in State v. Graham, 200 Conn. 9, 20, 509 A.2d 493 (1986), the police knew which automobile belonged to the defendant, and, therefore, presumably would have looked into the car even if they had not arrested the defendant. The majority’s treatment of the issue, however, is couched in language generally used to invoke exceptions to the exclusionary rule. See Nix v. Williams, 467 U.S. 431, 448, 104 S. Ct. 2501, 81 L. Ed. 2d 377 (1984); see also S. LaCount & A. Girese, “The ‘Inevitable Discovery’ Rule, An Evolving Exception to the Constitutional Exclusionary Rule,” 40 Albany L. Rev. 483 (1976); R. Maguire, “How to Unpoison the Fruit—The Fourth Amendment and the Exclusionary Rule,” 55 J. Crim. L. Criminology & Police Sci. 307, 313-17 (1964). Such analysis implicitly recognizes that *664a determination has already been made that the seizure was connected to the initial illegality.1
In my view, the proper analysis should focus on whether the seizure of the evidence owed its origin in material part to the seizure of the defendant. The trial court found that “[o]ne of the detectives ordered the defendant to accompany them to his automobile. The defendant reluctantly complied and walked with the officers to the vehicle.” State v. Colvin, 42 Conn. App. 537, 539, 680 A.2d 1360 (1996). Under the circumstances of this case, the trial court found that this was a sufficient causal connection between the arrest and the discovery of the evidence. I see no reason to disagree with that determination as a matter of law, based upon the facts the trial court reasonably could have found. See Segura v. United States, supra, 468 U.S. 806 (“if all the contents of the apartment were ‘seized’ at the time of the illegal entry and securing [of the premises], presumably the evidence [being] challenged would be suppressible as primary evidence obtained as a direct result of that entry”). This is not a case in which the chain between the challenged evidence and the primary illegality is long or in which the linkage is being demonstrated by sophistic argument.
Indeed, relying on the various factors specified by the Supreme Court to assess attenuation, I consider the record in this case to be devoid of any evidence of intervening circumstances to otherwise break the causal connection. The record supports the temporal proximity of the arrest and the seizure of the evidence, the first factor generally examined by the Supreme Court when faced with the question of attenuation. Brown v. Illinois, supra, 422 U.S. 604. Another factor considered by the Supreme Court is whether there *665existed intervening circumstances, such as an intervening lawful arrest; see Johnson v. Louisiana, 406 U.S. 356, 365, 92 S. Ct. 1620, 32 L. Ed. 2d 152 (1972); or consent. See State v. Fortier, 113 Ariz. 332, 335-36, 553 P.2d 1206 (1976) (where record indicated defendant voluntarily opened trunk of car without request by officer, evidence was not seized through exploitation of illegal stop). In the present case, there is no evidence of any break in the chain leading from the defendant’s arrest to the seizure of the evidence. Accordingly, I agree with the trial court that there is no antidote to the poison in this fruit.
Although there may indeed have been different theories upon which the state could have relied to circumvent the fourth amendment violation, including, but not limited to, inevitable discovery, the trial court rejected the state’s proposition in that regard and expressly found that the state had not “ ‘demonstrate^!] that the lawful means which made discovery inevitable were possessed by the police and were being actively pursued prior to the occurrence of the constitutional violation.’ ”
Therefore, I respectfully dissent.

 This is the same procedural step that was passed over by the court in State v. Graham, supra, 200 Conn. 20.